Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 
Applicant’s amendment
Applicant’s amendment filed 6/23/2021 has been received and entered.  Claims 1, 3, 4, 5, 7, 8, 9, 11, 12, 13, 15-20 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant’s election without traverse of Group 2, in the reply filed on 6/12/2020 was acknowledged, and it was noted that upon review of the guidance of the specification and claim limitations, the restriction requirement was withdrawn because did not appear that it would be an undue burden to search both the method and system together.
Claims 1-20, drawn to a system and method of mutation screening by aligning and comparing functional and non-functional genes at a locus of interest and providing a ratio of 

Priority
	This application filed 11/15/2017, is a national stage filing of PCT/US16/34574 filed 5/27/2016, which claims benefit to US provisional application 62/167551 filed 5/28/2015.
Applicants have not commented on the priority summary.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which 

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the step of ‘determining a plurality of functional (FG) reads…” is withdrawn.
Amendments to the claims to delete the terminology has rendered the rejection moot.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
More clearly providing the types of sequence provided by NGS, or deleting the terminology if unnecessary could address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

is withdrawn.
Amendments to the claims to delete the terminology has rendered the rejection moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a system for and method of mutation carrier screening using sequence read data.  More specifically, the claims as amended provide for a physical step of ‘sequencing a biological sample of a patient using the NGS process to generate a plurality of reads..’ versus limitations that previously indicated that the reads were generated from the NGS process, then remaining are the steps of accessing the reads of the patients genome data, determining FG and NFG reads in the data, and accessing a reference genome, and using the NFG to mask sequences in the reference genome during the alignment process so that NFG reads are not aligned, and a final step of providing a ratio of FG reads to NFG reads based in part on the tally of reads from the alignment. In view of the specification, the steps are directed to a computer implemented method where sequence reads representing a loci 
For step 1 of the 101 analysis, the amended claims are found to be directed to a statutory category of a method of sequencing a sample from a patient and analyzing the read data produced. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of manipulating sequence read data in masking aligning and counting aligned sequences.   The newly added steps of accessing a database for a patients genome and reference genome, and the step of determining FG and NFG reads from the data are considered instructions and part of the judicial exception where the data is obtained.  The steps of aligning and comparing sequences to a reference to arrive at the identification of match for a given sequence to a reference are instructional steps.  Given the art of record, masking was known and used to remove, i.e. mask selected sequences during analysis.  The claim requires computing similarity scores for both alignment and masking, simple steps of counting and providing a ration of tallies of aligned reads of interest, without any requirement for the type of data received or used.  The judicial exception is the set of abstract instructions for analysis of sequence data and are considered to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and to Mathematical Concepts, that is mathematical relationships or mathematical formulas or equations for counting and providing 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended do not have an additional element and provide only a summary of the analysis to which the judicial exception is applied, it simply provides an analysis and description of the read data possibly being correlated with a ‘status’ of a patient.  This judicial exception for the analysis requires steps recited at high level of generality and as a computer implemented method are only stored on a non-transitory medium or memory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims have been amended to require that the sequence read data is provided by NGS, and viewed as an additional element.  In review of the guidance of the specification and the art of record, for example ElSharawy et al (2012) provides evidence that NGS platforms were well known and used to provide sequence reads that were subsequently analyzed to determine and correlate variant sequences that were found in the data.  With respect to the remaining analysis steps, they are found to be steps of having a plurality of sequence read data on a memory or processor, and analyzing the read data with the processor.  As such, the claims provide a known conventional means to obtain read data, and do not provide for any additional element to consider under step 2B which appears to provide for significantly more when viewing the claim as a whole.

Response to Applicant’s arguments
Applicant provides a copy of the amended claim 1 and provides a step analysis of the 101 analysis.  Applicants argue for step 2A prong 1 that the claims do not recite a judicial exception because it does not recite a mathematical relationship and the analysis of a patient genome and reference genome cannot be done in one’s mind.  Applicants argue that the method cannot be performed in one’s mind because of the size of the human genome.
The amendment to the claims to provide a step for NGS is noted, however the claim sets forth and requires generating ‘a plurality of reads of the patient’, and appears that the claim does not require the entire genome as asserted in arguments.  Arguments that the claims do not require mathematical analysis and is not directed to mathematical concepts it is noted that the claim recites ‘tallying’ and ‘calculating’ and ‘determining’ steps which in light of the specification provide for quantitation of identified reads, and provide a probability and appears to be directed to a statistical analysis, and while broad and not specific formulas, it is clear that these broad steps are directed to mathematical steps and concepts in evaluating the data.  With respect to the ability to perform the steps in one’s mind, in particular in view of the amendment for accessing a 
Applicants argue for step 2A prong 2 that the claims provide for a combination of additional elements outside the alleged judicial exception as amended, noting the three initial steps of accessing a patients genome in a database, determining FG and NFG reads and comparing it to a reference genome.  Applicants argue that this combination provides for meaningful limitations and an improvement to the technical field for determining a gene ratio from sequence information.
The newly amended claims limitations have been reviewed above and have been acknowledged to be physical steps for producing sequence reads, and an additional element subject to analysis under step 2B.  With respect to the remaining limitations, these appear to be directed to the judicial exception as outlined above.  In view of the claim requirements and evidence, there does not appear to be any improvement as a whole.
As noted previously, it is acknowledged that the claims recite the use of a processor and memory which has been interpreted to be a general purpose computer.  Given the evidence of record it does not appear that the method as claimed provides for any improvement to the technical filed or how the computer operates.   Moreover, the final step as amended appears to 
Applicant’s arguments have been fully considered, but not found persuasive.  The independent claim and the limitations of the dependent claims have been analyzed under the current 101 guidance and examples and are found to be directed to a judicial exception.  As for the system, it appears to be a general purpose computer configured to perform the method of analysis of claim 1.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Joseph Woitach/Primary Examiner, Art Unit 1631